Title: Thomas Jefferson to William D. Meriwether, 21 August 1810
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Dear Sir
            Monticello Aug. 21. 10
          
           I send the inclosed letters to you as one of the executors of our late friend Governor Lewis.  you probably know the fate of Poor Pierney his servant who lately followed his master’s example.  the 1st letter is from him stating his account. the 2d & 3d are from Christopher Suverman with whom he boarded till his death. Suverman was a servant of mine, a very honest man. he has since become blind, and gets his living by keeping a few groceries which he buys & sells from hand to mouth. he is miserably poor; and as by law his claim (for the expences & of  his sickness and funeral) is by law privileged to take place before all others, it will be perfectly safe to pay them to him without enquiring for an administrator. whether he or who else administers I do not know; but I can assure you that if Govr Lewis was indebted to Pierney, no paiment can be made from his estate to a greater or more worthy object of charity than Suverman. I salute you with affectionate esteem
          
            Th:
            Jefferson
        